DETAILED ACTION

This action is in response to the application filed on 10/19/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the switching signal generator for generating a switching signal that drives the switching circuit and the main circuit driving the switching circuit based on the switching signal of claims 1 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 1, it’s not clear as to how the switching signal generator and the main circuit both drive the switching circuit, based on the limitations “a switching signal generator for generating a switching signal that drives the switching circuit” and “the main circuit driving the switching circuit based on the switching signal”. 	Dependent claims 2-3 inherits the deficiencies of independent claim 1 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 2 line 5, the limitation “the pulse widths” lacks proper antecedent basis.  	 	In lines 7-8, it’s not clear as to if the limitation “control cycle (ks)” is the same or different from the limitation “control cycle (Ts)”. 	 	In line 10, it’s not clear as to what is meant by the limitation “term of time”. 	 	In line 11, “the term of time of the voltage component” lacks proper antecedent basis. 	  	In line 15, “the term of time of the pulse width” lacks proper antecedent basis. 	The indefiniteness of the claim 2 precludes further examination with respect to prior art. 	Regarding claim 4, it’s not clear as to how the switching signal generator and the main circuit both drive the switching circuit, based on the limitations “a switching signal generator for generating a switching signal that drives the switching circuit” and “the main circuit driving the switching circuit based on the switching signal”. 	Dependent claim 5 inherits the deficiencies of independent claim 4 and is therefore also rejected under 35 U.S.C. 112 second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adell et al. (US Patent 9024606). 	Regarding claims 1 and 4, as best understood, Adell et al. discloses (see fig. 2A-5) a DC/DC converter, comprising: a main circuit (200/300/400) including a switching circuit (300); a control unit (510/600/650/700/100) for performing discrete control toward a command value (operation of 510/600/650/700/100); and a switching signal generator (210) for generating a switching signal that drives the switching circuit (output from 210), wherein the control unit (510/600/650/700/100) computing a pulse width AT(k) of a switching signal having a delay time Td as a parameter for a manipulated variable of the discrete control conducted for every control cycle Ts (operation of 510/600/650/700/100. See column 7 lines 12-34), the switching signal generator generating the switching signal based on the pulse width AT(k) (output from 210 based on output from 100), the main circuit driving the switching circuit based on the switching signal (200 controlling the operation of 300).   	Regarding claim 5, as best understood, Adell et al. discloses (see fig. 2A-5) that the discrete control is a single-phase or multi-phase interleaving control (see single phase control in fig. 2A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adell et al. (US Patent 9024606). 	Regarding claim 3, as best understood, Adell et al. discloses (see fig. 2A-5) that the discrete control is a single-phase or multi-phase interleaving control (see single phase control in fig. 2A). 	Adell et al. discloses the claimed invention except for the inductance value of the pulse width AT(k) in the multi-phase interleaving control of n-phase (wherein n is an integer of 2 or more) being 1/n of the inductance value of the pulse width AT(k) in the single-phase interleaving control.  	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the inductance value of the pulse width AT(k) in the multi-phase interleaving control of n-phase (wherein n is an integer of 2 or more) be 1/n of the inductance value of the pulse width AT(k) in the single-phase interleaving control, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Adell et al. to include the features of having the inductance value of the pulse width AT(k) in the multi-phase interleaving control of n-phase (wherein n is an integer of 2 or more) be 1/n of the inductance value of the pulse width AT(k) in the single-phase interleaving control, because it allows for a specific design choice, which can provide a reduction in operational variances, thus increasing operational efficiencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Sasaki et al. (US Patent 8552702) discloses a digital control switching regulator having an input voltage detection device. 	Yamada (US Patent 9621039) disclose a power supply circuit with digital pulse width modulation control. 	Bernardon (US Patent 9941789) discloses a feedforward circuit for a dc/dc converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838